Case: 16-30461      Document: 00513690090         Page: 1    Date Filed: 09/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-30461                                FILED
                                  Summary Calendar                      September 23, 2016
                                                                           Lyle W. Cayce
RAYMOND L. FELDER,
                                                                                Clerk


              Plaintiff - Appellant

v.

NABORS OFFSHORE CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-2666


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appellant, Raymond L. Felder, (Felder) challenges the district court’s
order on summary judgment finding he was not a seaman and dismissing his
action against his employer, Appellee Nabors Offshore Corporation (Nabors).
We agree and affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30461         Document: 00513690090   Page: 2    Date Filed: 09/23/2016



                                    No. 16-30461
      The summary judgment evidence revealed that Felder suffered a brain
aneurism while on Nabors’ Platform Rig M400 on April 22, 2014. Felder had
worked for Nabors aboard various drilling structures for 12 years before this
incident. More than thirty percent of his work was aboard various Nabors’
vessel rigs during the course of his 12 years of employment with Nabors. His
current work history with Nabors is as follows: November 18, 2012 transferred
from a vessel rig (J109) to M201 Platform Rig; October 31, 2013 transferred to
Platform Rig M400.          So from November 18, 2012 to April 2014 when he
experienced his aneurism, he had worked exclusively on platform rigs.
      Felder sued Nabors under the Jones Act, contending that when his entire
employment with Nabors was considered he qualified as a member of the crew
of the Nabors’ fleet of vessels. Nabors contended Felder’s work assignment
was changed in November 2012 when he was assigned only to platform rigs
and we should consider his work from November 2012 until April 2014 as his
relevant employment history for purposes of determining whether he was more
or less permanently assigned to the Nabors fleet of vessels for purposes of
determining seaman status.
      Based on Chandris, Inc. v. Latsis 1 from the Supreme Court, the district
court agreed with Nabors. As the Supreme Court stated, when “a maritime
employee receives a new work assignment in which his essential duties are
changed” courts should assess “the substantiality of his vessel-related work
made on the basis of his activities in his new position.” 2
      Appellant Felder argues he was not permanently reassigned to his duties
aboard platforms during the one and one-half years before his aneurism. But
no evidence was produced of any plan to reassign him and move him to a vessel



      1   515 U.S. 347 (1995).
      2   Id. at 372.
                                          2
       Case: 16-30461   Document: 00513690090    Page: 3   Date Filed: 09/23/2016



                                  No. 16-30461
rig.    To the contrary, Felder’s superintendent on the M400 Platform Rig
testified that he had no intention of reassigning Felder to another position on
another drilling unit. Felder argued that depending on Nabors’ need for his
services on another rig he could have been transferred to another vessel rig. A
possible future transfer, however, was not anticipated and any transfer to a
vessel rig was speculative.
        For these reasons and the reasons assigned by the district court in its
careful opinion, we AFFIRM its judgment.




                                       3